Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 4-8 are objected to because of the following informalities:  
Claim 2: “flushed” should be replaced with “flush”.
Claims 4-8: “another pin”, “another post”, “the another pin”, and “the another post” are awkward. These should be replaced with language such as “a second pin”, “a second post”, “the second pin”, and “the second post”, respectively.
Claim 8: “flushed” should be replaced with “flush”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil et al. (US 2017/0036582), herein referred to as ‘582, in view of Hirose (US 5,599,148), herein referred to as ‘148.
For Claim 1, ‘582 discloses a grommet apparatus (Figure 4) capable of use on a vehicle having a first floor and a second floor, the grommet apparatus comprising: an integral pin and post (442,440) fixedly attached to a vehicle floor (via spikes 206) and a volcano grommet (132, 410) removably coupled to the post (442, 440) and including a volcano-grommet base member (410) and a coupling member (132) attached to each other such that the first floor (102) is positioned therebetween, the integral pin and the post (442, 440) extend at least partially through (as seen in Figure 5) the volcano-grommet base member (410) and the coupling member (132), wherein the volcano-grommet base member (410) and the post (442, 440) are equal in length (as seen in Figure 5).
‘582 does not disclose wherein the pin and post are separate members with the pin attached to a floor and the post attached to the pin. ‘582 instead teaches wherein the pin and post are a single integral member (442, 440).
‘148 teaches a grommet apparatus (Figure 2) having a pin (8) fixedly attached to a floor (3) and a post (15) attached to the pin, and the pin and the post extending partially into a grommet base member and coupling member (as seen in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the integral pin and post of ‘582 with a separate pin and post connected together as taught by ‘148, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP § 2144.04). One would be motivated to make such a modification in order to allow the pin and 
For Claim 2, ‘582 further teaches wherein an end portion (top of 442,440) of the post (442, 440) is substantially flush (as seen in Figure 5) with a top surface (420) of the volcano-grommet base member (410).
For Claim 3, ‘582 further teaches wherein the volcano-grommet base member (410) and the coupling member (132) are disposed around (as seen in Figure 5) the post (442, 440).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the informalities identified above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,340,137 and other cited references are pertinent to applicant’s disclosure but have not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677